In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 15-724V
                                     Filed: January 17, 2017
                                       Not for Publication


*************************************
THOMAS REECE,                            *
                                         *
             Petitioner,                 *               Damages decision based on a
                                         *               stipulation; influenza (“flu”)
 v.                                      *               vaccine; Guillain-Barré syndrome
                                         *               (“GBS”)
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
             Respondent.                 *
                                         *
*************************************
Michael G. McLaren, Memphis, TN, for petitioner.
Amy P. Kokot, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On January 17, 2017, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that his receipt of the
influenza (“flu”) vaccine on or about October 31, 2014 caused him to develop Guillain-Barré
syndrome (“GBS”). Petitioner further alleges that he experienced the residual effects of this
injury for more than six months. Respondent denies that petitioner’s receipt of the flu vaccine
caused petitioner to suffer GBS, any other injury, or his current condition. Nonetheless, the
parties agreed to resolve this matter informally.


1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
documents disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court adopts the
parties’ attached stipulation and awards compensation in the amount and on the terms set forth in
the stipulation. Pursuant to the stipulation, the court awards:

    a. a lump sum of $646,322.67 representing compensation for first year life care expenses
       ($66,852.81), lost earnings ($332,793.86), pain and suffering ($235,000.00), and past
       unreimbursable expenses ($11,676.00). This award shall be in the form of a check made
       payable to petitioner; and

    b. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation, paid to the life insurance company from which the annuity will be
       purchased.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: January 17, 2017                                                  s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                             Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2